DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1 – 10 and 15 – 20 in the reply filed on September 29, 2021 is acknowledged.  Claims 11-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II – Species IV.

Examiner’s Note: The Applicant states in their response that Claims 9, 10, 12, 13, and 18-20 further read on the elected species, but the Examiner reminds to the Applicant that claims 12 and 13 belong to 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
[0038] line 6, “the switch current 133”, should be change to - - the switch current 113 - -.
[0059] lines 5-9, “The first and second switches 312, 314 are connected in parallel to the capacitor 610. A third switch 616, shown as SF3, is connected in series with a fourth switch 618, shown as SF4. The third and fourth switches 316, 318 are connected in parallel to the capacitor 610 and connected in parallel to the first and second switches 312, 314. The first, second, third, and fourth switches 312, 314, 316, 318 are”, should be change to - - The first and second switches 612, 614 are connected in parallel to the capacitor 610. A third switch 616, shown as SF3, is connected in series with a fourth switch 618, shown as SF4. The third and fourth switches 616, 618 are connected in parallel to the capacitor 610 and connected in parallel to the first and second switches 612, 614. The first, second, third, and fourth switches 612, 614, 616, 618 are - -.
[0060] line 2, “positive terminal 304”, should be change to - - positive terminal 604- -.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because Fig. 2 – Fig. 9 contain handwritten references numbers and Fig. 6 – Fig. 9 contain hand-drawn figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 4 “a second surge arrestor coupled in parallel across the semiconductor switch, or both the semiconductor switch and the commutation unit”, the limitations of claim 5 “a third surge arrestor coupled in parallel across the semiconductor switch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claim(s) 2, 4, 5, and 7 are objected to because of the following informalities: 
Claim 2, lines 4-5, “coupled in parallel across the semiconductor switch”, should be change to - - coupled in parallel to the semiconductor switch - -.
Claim 4, line 2, “coupled in parallel across the semiconductor switch”, should be change to - - coupled in parallel to the semiconductor switch - -.
Claim 5, lines 1-2, “coupled in parallel across the commutation unit”, should be change to - - coupled in parallel to the commutation unit - -.
Claim 5, line 3, “coupled in parallel across the semiconductor switch”, should be change to - - coupled in parallel to the semiconductor switch - -.
Claim 7, line 1, “wherein the surge arrestor is configured”, should be change to - - wherein the second surge arrestor is configured - -.
Appropriate correction is required.
Examiner’s Note: Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 15 – 16 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Kim (US 2016/0329179 A1).

With regard to claim 1, Kim teaches a direct current (DC) hybrid circuit breaker (HCB) (Fig. 2 – Fig. 5), comprising:
an input (A – Fig. 2);
an output (B – Fig. 2);
a mechanical switch path (10 – Fig. 2) (see figure below) comprising a mechanical switch (110 – Fig. 2), wherein the mechanical switch path (10 – Fig. 2) (see figure below) is coupled between the input (A – Fig. 2) and the output (B – Fig. 2);
a semiconductor switch path (20 – Fig. 2) (see figure below) comprising a semiconductor switch (130, 140 – Fig. 2) connected in series with a commutation unit (120 – Fig. 2) configured to supply a reverse biased voltage source on the semiconductor switch path (20 – Fig. 2) (see figure below) ([0042] lines 1-4), wherein the semiconductor switch path (120 – Fig. 2) is coupled between the input (A – Fig. 2) and the output (B – Fig. 2) in parallel to the mechanical switch path (10 – Fig. 2) (see figure below).
With regard to claim 2, Kim teaches all the limitations of claim 1, and further teaches a surge arrestor path (30 – Fig. 2) (see figure below) comprising a surge arrestor (160 – Fig. 2), wherein the surge arrestor path (30 – Fig. 2) (see figure below) is coupled between the input (A – Fig. 2) and the output (B – Fig. 2) in parallel to the mechanical switch path (10 – Fig. 2) (see figure below) and the semiconductor switch path (20 – Fig. 2) (see figure below) or the surge arrestor path (30 – Fig. 2) (see figure below) is coupled in parallel to the semiconductor switch (130, 140 – Fig. 2).
With regard to claim 3, Kim teaches all the limitations of claim 2, and further teaches the surge arrestor (160 – Fig. 2) is configured to absorb residual fault currents in the DC HBC upon the mechanical switch (110 – Fig. 2) and the semiconductor switch (130, 140 – Fig. 2) being opened (claim 9, lines 1-7, [0032] lines 4-32).
With regard to claim 15, Kim teaches a method of operating a direct current (DC) hybrid circuit breaker (HCB) (Fig. 2 – Fig. 5), the method comprising:
detecting an over-current condition ([0003], arc fault/event) in a switch current across a closed mechanical switch (110 – Fig. 2) in a mechanical switch path (10 – Fig. 2) (see figure below) ([0028] lines 5-10) of the DC HCB;
in response to detecting the over-current condition (arc fault/event), closing a semiconductor switch (130, 140 – Fig. 2) ([0013] lines 1-9, [0014] lines 1-8) and providing a reverse biased commutation voltage by a commutation unit (120 – Fig. 2) ([0042] lines 1-4), wherein the semiconductor switch (130, 140 – Fig. 2) and the commutation unit (120 – Fig. 2) are connected in series across a semiconductor switch path (20 – Fig. 2) (see figure below) of the DC HCB and the semiconductor switch path (20 – Fig. 2) (see figure below) is coupled in parallel to the mechanical switch path (10 – Fig. 2) (see figure below); and
detecting that the switch current reaches a zero-current condition and responsively opening the mechanical switch (110 – Fig. 2) ([0013] lines 1-9, [0014] lines 1-8).
With regard to claim 16, Kim teaches all the limitations of claim 15, and further teaches maintaining the zero-current condition in the switch current for a predetermined period of time (claim 6, lines 1-9; it’s implied that the zero-current condition is maintained for a predetermined period of time in order to extinguish the arc fault/event in the mechanical switch).





    PNG
    media_image1.png
    698
    778
    media_image1.png
    Greyscale

Kim (US 2016/0329179 A1) – Fig. 2

Allowable Subject Matter
Claim(s) 4 – 10 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 4, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a second surge arrestor coupled in parallel to the semiconductor switch, the commutation unit, or both the semiconductor switch and the commutation unit.”
Claim(s) 5 – 8 would be allowed by dependence on claim 4.
With regard to claim 9, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a capacitor; an input of the commutation unit, where the input of the commutation unit is coupled to a negative terminal of the capacitor; an output of the commutation unit; a first switch, where a first side of the first switch is coupled to a positive terminal of the capacitor; a second switch, where a first side of the second switch is coupled to a second side of the first switch and is coupled to the output of the commutation unit, and where a second side of the second switch is coupled to the input of the commutation unit and the negative terminal of the capacitor.”
With regard to claim 10, in combination with other limitations of the claim, the cited prior art fails to teach “a capacitor; an input of the commutation unit; an output of the commutation unit; a first switch, where a first side of the first switch is coupled to a positive terminal of the capacitor; a second switch, where a first side of the second switch is coupled to a second side of the first switch and the output of the commutation unit, and where a second side of the second switch is coupled to a negative terminal of the capacitor; a third switch, where a first side of the third switch is coupled to the positive terminal of the capacitor and the first side of the first switch; a fourth switch, where a first side of the fourth switch is coupled to a second side of the third switch and the input of the commutation unit, and where a second side of the fourth switch is coupled to the negative terminal of the capacitor and the second side of the second switch.”
With regard to claim 17, in combination with other limitations of the claim, the cited prior art fails to teach “the predetermined period of time, opening the semiconductor switch and turning off the commutation unit.”
With regard to claim 18, in combination with other limitations of the claim, the cited prior art fails to teach “the commutation unit comprises a capacitor, a first switch, and a second switch, wherein the first switch is coupled between a positive terminal of the capacitor and a positive terminal of the commutation unit, the second switch is coupled between the positive terminal of the commutation unit and a negative terminal of the commutation unit, and a negative terminal of the capacitor is coupled to the negative terminal of the commutation unit.”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Shen (US 2015/0280417 A1) teaches a solid-state circuit breaker for a DC power system which may operate unidirectional and bidirectional and does not require an external power supply to provide current interruption protection during an event of a short circuit fault.
Schneider (US 2018/0091137 A1) teaches a device includes a first silicon-controlled rectifier (SCR), a second SCR connected in anti-parallel with the first SCR, and a commutation module. The commutation module is configured to apply a reverse bias voltage to the first SCR or the second SCR to turn off the first SCR or the second SCR. The device further includes a voltage clamp configured to dissipate energy when the first SCR or the second SCR are turned off. The voltage clamp is charged as one of the first SCR or the second SCR are powered on.
Schneider (US 2017/0040999 A1) teaches device includes a first silicon-controlled rectifier (SCR) and a second silicon-controlled rectifier (SCR) connected in anti-parallel and a first commutation module, which includes a first voltage source, a first diode, and a first self-commutating semiconductor switch. The device also includes a second commutation module including a second voltage source, a second diode, and a second self-commutating semiconductor switch. The first voltage source, the first diode, and the first self-commutating semiconductor switch of the first commutation module are connected in series. The second voltage source, the second diode, and the second self-commutating semiconductor switch of the second commutation module are connected in series. The first SCR, the second SCR, the first commutation module, and the second commutation module are connected in parallel. The commutation modules are configured to apply reverse bias voltages to the first and second SCRs to turn off the SCRs.
Park (US 2016/0322178 A1) teaches a high-voltage direct current (DC) circuit breaker which interrupts a fault current flowing in a power transmission or power distribution DC line when a fault occurs in the DC line. The high-voltage DC circuit breaker according to the present invention comprises: a main switch, installed in the DC line, for interrupting a current in the DC line by being opened when a fault occurs in one side or the other side of the DC line; a nonlinear resistor, connected in parallel to the main switch, for consuming overvoltage; an LC circuit connected in parallel to the main switch and comprising a capacitor and an inductor that are connected to each other in series to generate LC resonance; a first switching element, connected in parallel to the LC circuit, for switching in such a manner that the polarity of a positive voltage (+VC) or a negative voltage (−VC) charged at the capacitor by the resonance of the LC circuit can be changed and charged; and a second switching element, connected between the LC circuit and the DC line so as to be connected in series to the LC circuit, for switching in such a manner that the current pulse, generated by −VC voltage or +VC voltage charged at the capacitor, can be supplied to the main switch.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836